  Case: 4:20-cr-00398-SRC Doc. #: 18 Filed: 08/25/20 Page: 1 of 2 PageID #: 30




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

 UNITED STATES OF AMERICA,                        )
                                                  )
                Plaintiff,                        )
                                                  )
        v.                                        )          Case No. 4:20-CR-00398-SRC-NCC
                                                  )
 DARRION BRIDGETT,                                )
                                                  )
                Defendant.                        )

                                             ORDER

       On August 17, 2020, this matter came before the undersigned for a hearing on the United

States’ Motion for Pretrial Detention (Doc. 4). At the hearing, Defendant informed the Court that

he understood that he has been charge in a Complaint, voiced his understanding and elected to

waive his right to a detention hearing. Following a discussion with Defendant’s attorney, the Court

then informed the Defendant that he would be detained until final disposition in this matter, and

the Defendant voiced his understanding.

       Based on the record made in open court, I find that defendant’s waiver of a detention

hearing is knowing, intelligent and voluntary. I have considered the Report of the Pretrial Services

Office and all of the factors required to be considered by 18 U.S.C. § 3142(g) and I find that there

are no conditions or combinations of conditions that will reasonably assure the appearance of the

defendant as required and the safety of the community.

       ACCORDINGLY,

       IT IS HEREBY ORDERED that the United States’ Motion for Pretrial Detention (Doc.

4) is GRANTED. Defendant is hereby committed to the custody of the Attorney General for
  Case: 4:20-cr-00398-SRC Doc. #: 18 Filed: 08/25/20 Page: 2 of 2 PageID #: 31




confinement in a corrections facility. The defendant shall be afforded a reasonable opportunity

for private consultations with counsel.

         IT IS FURTHER ORDERED that on order of a court of the United States or on request

of an attorney for the government, the person in charge of the corrections facility in which the

defendant is confined shall deliver the defendant to the United States Marshal for the purpose of

an appearance in connection with a court proceeding.

         IT IS FINALLY ORDERED that the defendant be detained pending resolution of the

complaint and that a Preliminary Hearing is set before the undersigned on August 31, 2020 at

10:00 AM. The hearing will take place by Zoom. Hearing participants will receive a separate email

with a link to join the hearing by Zoom. Members of the general public who wish to listen in to

the hearing are directed to call the following number to participate by phone: 1-669-254-5252,

Meeting ID: 161 928 6499. Pursuant to Local Rule 13.02, all means of photographing, recording,

broadcasting, and televising are prohibited in any courtroom, and in areas adjacent to any

courtroom, except when authorized by the presiding judge. This includes proceedings ordered by

the Court to be conducted by phone or video. If Defendant is indicted on the instant charges, the

Preliminary Hearing will be vacated.




                                                SHIRLEY PADMORE MENSAH
                                                UNITED STATES MAGISTRATE JUDGE

Dated this 25th day of August, 2020.
